                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case Nos. 12-cr-00407-JSW-1 and 19-cr-
                                                                                             520
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER TO SHOW CAUSE
                                   9

                                  10     JARVIS TOUSSAINT,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The above captioned cases are currently scheduled for status conferences on March 31,

                                  14   2020. The parties are HEREBY ORDERED TO SHOW CAUSE why the Court should not

                                  15   continue these matters to May 5, 2020, or later, for the reasons articulated in General Order 72

                                  16   regarding the COVID-19 outbreak. For those same reasons, the parties are further HEREBY

                                  17   ORDERED TO SHOW CAUSE why the Court should not specifically find, in case No. 19-cr-520,

                                  18   that due to the effect of the public health recommendations described in General Order 72 on the

                                  19   availability of counsel and court staff to be present in the courtroom, the ends of justice served by

                                  20   ordering the continuance outweigh the interest of the public and the defendant’s right to a speedy

                                  21   trial pursuant to 18 U.S.C. § 3161(h)(7)(A).

                                  22          The parties’ responses to this Order to Show Cause shall be due by 1:00 p.m. on Monday,

                                  23   March 23, 2020, and the Court urges the parties to submit a joint response. If the parties can

                                  24   agree to continue the matters, a stipulation will suffice as a response.

                                  25          IT IS SO ORDERED.

                                  26   Dated: March 19, 2020

                                  27                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  28                                                     United States District Judge
